                                                                                                                    Form:ntctfclm

                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Michigan
                                              211 West Fort Street
                                                Detroit, MI 48226


                                                 Case No.: 18−52473−mlo
                                                       Chapter: 7
In Re: (NAME OF DEBTOR(S))
   Chantel Renae Drake
   17055 George Washington Dr.
   Southfield, MI 48075
Social Security No.:
   xxx−xx−1110
Employer's Tax I.D. No.:


            NOTICE OF NEED TO FILE PROOF OF CLAIM DUE TO RECOVERY OF ASSETS

NOTICE IS GIVEN THAT:

The initial notice in this case instructed creditors that it was not necessary to file a proof of claim. Since that notice
was sent, assets have been recovered by the trustee.

Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the bankruptcy
court at the address above on or before:

                                                       May 6, 2019

Creditors who do not file a proof of claim on or before this date will not share in any distribution from the debtor's
estate.

A Proof of Claim form ("Official Form 410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office. A proof
of claim may be mailed to the clerk's office for filing. If you wish to receive proof of its receipt by the bankruptcy
court, enclose a photocopy of the proof of claim together with a stamped, self−addressed envelope.

There is no fee for filing the proof of claim.

Any creditor who has previously filed a proof of claim in this case need not file another proof of claim.

Dated: 2/6/19
                                                                       BY THE COURT


                                                                       Katherine B. Gullo , Clerk of Court
                                                                       U.S. Bankruptcy Court




       18-52473-mlo         Doc 35       Filed 02/08/19         Entered 02/09/19 00:52:57             Page 1 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Michigan
In re:                                                                                                     Case No. 18-52473-mlo
Chantel Renae Drake                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0645-2                  User: pskil                        Page 1 of 1                          Date Rcvd: Feb 06, 2019
                                      Form ID: ntctfclm                  Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 08, 2019.
db             +Chantel Renae Drake,    17055 George Washington Dr.,    Southfield, MI 48075-2960
25527727      ++BEAUMONT HEALTH SYSTEM,    PO BOX 5042,    TROY MI 48007-5042
               (address filed with court: Beaumont Health Systems,      Attn: Bankruptcy Dept.,
                 750 Stephenson Highway,    P.O. Box 5042,    Troy, MI 48007)
25527728        Cach Llc/resurgent Cap,    C/o Resurgent Capital Services,    Greenville, SC 29602
25527736       +Leikin, Ingber & Winters, P.C.,    Attn: Bankruptcy Dept.,    3000 Town Center, Suite 2390,
                 Southfield, MI 48075-1387
25527739       +The Bureaus Inc,   1717 Central St,     Evanston, IL 60201-1507

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: FWTLEWIS.COM Feb 07 2019 04:28:00       Wendy Turner Lewis,    444 West Willis Street,
                 Suite #101,   Detroit, MI 48201-1748
25527729        EDI: CAPITALONE.COM Feb 07 2019 04:28:00       Capital One,    15000 Capital One Dr,
                 Richmond, VA 23238
25527730       +EDI: CHASE.COM Feb 07 2019 04:28:00       Chase Card,    Po Box 15298,    Wilmington, DE 19850-5298
25527731       +E-mail/Text: bankruptcynotices@36thdistrictcourt.org Feb 06 2019 23:35:12
                 Clerk, 36th District Court,    DOC#GC1642867,    421 Madison Avenue,     Detroit, MI 48226-2358
25527732       +EDI: WFNNB.COM Feb 07 2019 04:28:00       Comenity Bank/limited,    Po Box 182789,
                 Columbus, OH 43218-2789
25527733       +EDI: WFNNB.COM Feb 07 2019 04:28:00       Comenitybank/victoria,    Po Box 182789,
                 Columbus, OH 43218-2789
25527734       +E-mail/Text: electronicbkydocs@nelnet.net Feb 06 2019 23:34:10         Dept Of Education/neln,
                 3015 Parker Rd,    Aurora, CO 80014-2904
25527735       +EDI: FORD.COM Feb 07 2019 04:28:00      Frd Motor Cr,     Po Box Box 542000,
                 Omaha, NE 68154-8000
25527737       +EDI: NAVIENTFKASMSERV.COM Feb 07 2019 04:28:00        Navient,   Po Box 9500,
                 Wilkes Barre, PA 18773-9500
25528524       +EDI: PRA.COM Feb 07 2019 04:28:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
25527738       +EDI: RMSC.COM Feb 07 2019 04:28:00      Syncb/jcp,     Po Box 965007,    Orlando, FL 32896-5007
                                                                                                TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 08, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 5, 2019 at the address(es) listed below:
              Michael George Ardelean   on behalf of Debtor Chantel Renae Drake edmi@arddun.com
              Peter F. Schneider   on behalf of Trustee Wendy Turner Lewis pete@detlegal.com, ecf@detlegal.com
              Wendy Turner Lewis   wtl@trustesolutions.net, trustee@lewistrustee.com
                                                                                            TOTAL: 3




            18-52473-mlo           Doc 35        Filed 02/08/19         Entered 02/09/19 00:52:57                Page 2 of 2
